Title: Thomas Jefferson’s Bill for Establishing Elementary Schools, [ca. 9 September 1817]
From: Jefferson, Thomas
To: 


                    
                        ca. 9 Sept. 1817
                    
                    
                    
                    
                    
                    
                    
                    
                        
                            Notes
                             An Act for establishing Elementary Schools
                        
                        
                            §.1. Ministers of the gospel are excluded to avoid jealousy from the other sects, were the public education committed to the ministers of a particular one; & with more reason than in the case of their exclusion from the legislative and executive functions.
                             1. Be it enacted by the General assembly of  Virginia that, at the first session of the Superior court in every county within this Commonwealth next ensuing the passage of this act, the judge thereof shall appoint three discreet and well-informed persons residents of the county, and not being ministers of the gospel of any denomination to serve as visitors of the Elementary schools in the sd county; of which appointment the Sheriff shall, within 15. days thereafter, deliver a Certificate under the hand of the Clerk of the sd court, to each of the persons so appointed.
                        
                        
                            §.2. this designation of the size of a ward is founded on these considerations.1. that the population which furnishes a company of militia will generally about furnish children enough for a school.2. that in most instances at present the militia Captaincies being laid off compactly by known & convenient metes and bounds, many will be adopted without change, and others will furnish a canvas to work on & to reform.3. that these wards, once established, will be found convenient, and salutary aids in the administration of government, within themselves, of which they will constitute the organic elements, & the first integral members in the composition of the military. The prohibition to parcel among different wards the lands of a single individual, held in a body is 1. to save the proprietor from the perplexity of multiplied responsibilities, & 2. to prevent arbitrary & inconsistent apportionments, by different wardens, of the comparative values of the different portions of his lands in their respective wards.
                             2. The sd Visitors shall meet at the courthouse of their county on the first county court day after they shall have recieved notice of their appointment, & afterwards at such times & places as they or any two of them, with reasonable notice to the third, shall have agreed; and shall proceed to divide their county into Wards, by metes and bounds so designated as to comprehend each about the number of militia sufficient for a company, and so also as not to divide, and throw into different wards the lands of any one person held in one body: which division into wards shall, within 6. months from the date of their appointment, be compleatly designated, published, and reported, by their metes & bounds to the office of the Clerk of the Superior court, there to be recorded, subject however to such alterations, from time to time afterwards, as changes of circumstances shall, in the opinion of the sd visitors or their successors, with the approbation of the sd court render expedient.  3. The sd original division into wards being made, the visitors shall appoint days for the first meeting of every ward, at such place as they shall name within the same, of which appointment notice shall be given at least two weeks before the day of meeting, by advertisement at some public place within the ward, requiring every free, white, male citizen, of full age, resident within the ward, to meet at the place, and by the hour of twelve of the day so appointed; at which meeting some one of the visitors shall also attend: and a majority of the sd warders being in attendance, the visitor present shall propose to them to decide by a majority of their votes 1. the location of a schoolhouse for the ward, and a dwelling house for the teacher, (the owner of the ground consenting thereto) 2. the size & structure of the said houses, and 3. whether the same shall be built by the joint labor of the warders, or by their pecuniary contributions, and also 4. to elect by a plurality of their votes a Warden, resident, who shall direct & superintend the said buildings, and be charged with their future care.
                        
                        
                             §.4. it is presumed that the wards will generally build such log-houses for the school & teacher as they now do, & will join force & build them themselves, experience proving them to be as comfortable as they are cheap. nor would it be advisable to build expensive houses in the country wards, which, from changes in their population, will be liable to changes of their boundaries & consequent displacements of their centers, drawing with it a removal of their schoolhouse. in towns better houses may be more safely built, or rented, for both purposes.
                             4. And if they decide that the sd buildings shall be erected by the joint labor of the warders, then all persons within the sd ward liable to work on the highways shall attend at the order of the Warden, and, under his direction, shall labor thereon until compleated, under the same penalties as provided by law to enforce labor on the highways. And if they decide on erection by pecuniary contributions, the residents and owners of property within the ward shall contribute towards the cost each in proportion to the taxes they last paid to the state for their persons & for the same property; of which the sheriff or Commrs shall furnish a statement to the Warden, who, according to the ratio of that statement, shall apportion and assess the quota of contribution for each, & be authorised to demand, recieve, and apply the same to the purposes of the contribution, and to render account thereof, as in all other his pecuniary transactions for the school to the visitors: and on failure of payment by any contributor, the sheriff, on the order of the Warden, shall collect and render the same under like powers & regulations as provided for the collection of the public taxes. and in every case it shall be the duty of the Warden to have the buildings compleated within 6. months from the date of his election.
                        
                        
                             § 5. Estimating 800. militia to a county, there will be 12 captaincies or wards in a county on an average. suppose each of these, three years in every six, to have children enough for a school, who have not yet had 3. years schooling. such a county will employ 6 teachers, each  serving two wards by alternate terms. these teachers will be taken from the laboring class, as they are now, to wit, from that which furnishes mechanics, overseers, & tillers of the earth; & they will chiefly be the cripples, the weakly & the old of that class, who will have been qualified for these functions by the ward schools themselves. if put on a footing then, for wages & subsistence, with the young & the able of their class, they will be liberally compensated, say with 150.D. wages & the usual allowance of meat and bread. the subsistence will probably be contributed in kind by the warders, out of their family stock; the wages alone will be a pecuniary tax of about 900.D. to a county. this addition would be of about ⅕ of the taxes we now pay to the state, or about ⅕ of one percent on every man’s taxable property; if tax can be called that which we give to our children in the most valuable of all forms, that of instruction. were these schools to be established on the public funds, & to be managed by the Govr & council, or the Commrs of the literary fund, brick houses to be built for the schools & teachers, high wages & subsistence given them, they would be badly managed, dp depraved by abuses, & would exhaust the whole literary fund: while under the eye & animadversion of ye wards, & the controul of the Warden & visitors, economy, diligence, & correctness of conduct will be enforced, the whole literary fund will be spared to compleat the general system of education by colleges in every district for instruction in the languages, & an University for the whole of the higher sciences: & this by an addition to our contributions almost insensible, & which in fact will not be felt as a burthen, because applied immediately & visibly to the good of our children. A question of some doubt might be raised on the latter part of this section, as to the rights & duties of society towards it’s members infant & adult. is it a right or a duty in society to take care of their infant members, in opposition to the will of the parent? how far does this right & duty extend? to guard the life of the infant, his property, his instruction, his morals? the Roman father was supreme in all these; we draw a line, but where? public sentiment does not seem to have traced it precisely, nor is it necessary in the present case. it is better to tolerate the rare instance of a parent refusing to let his child be educated, than to shock the common feelings & ideas by the forcible asportation & education of the infant against the will of the father. what is proposed here is to remove the objection of expense, by offering education gratis, and to strengthen parental excitement by the disfranchisement of his child while uneducated. society has certainly a right to disavow him whom they offer, & are not permitted to qualify as a citizen for the duties of a citizen. if we do not force instruction, let us at least strengthen the motives to recieve it when offered.
                             5. It shall be the duty of the sd visitors to seek & to employ for every ward, whenever the number and ages of it’s children require it, a person of good moral character, qualified to teach reading, writing, numeral arithmetic & geography, whose subsistence shall be furnished by the residents & proprietors of the ward, either in money or in kind, at the choice of each contributor, and in the ratio of their public taxes, to be apportioned and levied as on the failures before provided for. the teacher shall also have the use of the house and accomodations provided for him, & shall moreover recieve annually such standing wages as the visitors shall have determined, to be proportioned on the residents & proprietors of the ward, and to be paid, levied & applied as before provided in other cases of pecuniary contribution. at this school shall be recieved and instructed gratis every infant of competent age who has not already had 3. years  schooling: And it is declared and enacted that no person unborn or under the age of 12.  years at the passing of this act, and who is compos mentis, shall, after the age of 15. years, be a citizen of this commonwealth until he or she can read readily in some tongue native or acquired.  6. To keep up a constant succession of Visitors, the judge of the Superior court of every county shall at his first session in every bissextile year, appoint visitors as before characterised, either the same or others, at his discretion. and in case of the death or resignation of any visitor during the term of his appointment or of his removal by the sd judge for good cause moral or physical, he shall appoint another to serve until the next bissextile appointment; which visitors shall have their 1st meeting at their courthouse on the county court day next ensuing their appointment, and afterwards at such times & places as themselves, or any two of them with reasonable notice to the third shall agree. but the election of Wardens shall be annually at the first meeting of the ward after the month of March; until which election the warden last elected shall continue in office.  7. All ward meetings shall be at their schoolhouse; & on failure of the meeting of a majority of the warders, on the call of a visitor, or of their warden, such visitor or warden may call another meeting.  8. At all times when repairs or alterations of the buildings before provided for shall be wanting, it shall be the duty of the Warden, or of a visitor, to call a ward meeting and to take the same measures towards such repairs or alterations as are herein before authorised for the original buildings.  9. Where, on the application of any Warden, authorised thereto by the vote of his ward, the judge of the Superior court shall be of opinion that the Contributors of any particular ward are disproportionably, and oppressively over-burthened with an unusual number of children of non-contributors of their ward, he may direct an order to the county-court to assess in their next county levy the whole or such part of the extra burthen as he shall think excessive & unreasonable, to be paid to the warden for it’s proper use, to which order the sd county court is required to conform.  10. The sd teachers shall in all things relating to the education & government of their pupils, be under the direction & controul of the Visitors: but no religious reading, instruction or exercise, shall be prescribed or practised inconsistent with the tenets of any religious sect or denomination.  11. Some one of the visitors, once in every year at least, shall visit the several schools, shall enquire into the proceedings & practices thereat, shall examine the progress of the pupils, & give to those who excel in reading, in writing, in arithmetic or in geography, such honorary marks & testimonies of approbation as may encorage & excite to industry & emulation.  12. All decisions & proceedings of the Visitors relative to the original designation of wards, at any time before the buildings are begun, or changes of wards at any time after, to the quantum of subsistence, or wages allowed to the teacher, & to the rules prescribed to him for the education & government of his pupils, shall be subject to be controuled & corrected by the judge of the Superior court of the county on the complaint of any individual aggrieved or interested.
                        
                    
                    
                    
                    
                    
                    
                    
                